Citation Nr: 1508128	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected degenerative changes of the left foot, status post surgery.

3.  Entitlement to service connection for right foot disorder, to include as secondary to service-connected degenerative changes of the left foot, status post surgery.

4.  Entitlement to an initial compensable evaluation for degenerative changes of the left foot, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision byte Department of Veterans Affairs (VA) regional Office (RO) in Winston Salem, North Carolina.

In July 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the Virtual VA electronic claims file.  The record was held open for 60 days, and the Veteran later submitted additional copies of his service treatment records with a waiver of the RO's initial consideration of the evidence.  In an October 2014 letter, the undersigned VLJ granted another 60-day extension of time, during which the Veteran submitted September 2014 private Disability Benefits Questionnaire (DBQ) reports for the back and shoulder, October 2014 private DBQ report for the left foot, and duplicate copies of his service treatment records.  He also provided a waiver of the RO's initial consideration of the evidence.

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records document complaints and treatment pertaining to his right shoulder.  In August 2005, he was given a cortisone shot and diagnosed with bursitis, and December 2005 magnetic resonance imaging (MRI) results were summarized as showing abnormalities of the acromioclavicular joint.  The Veteran was later afforded a VA examination through QTC Medical Services in July 2009, but the examiner found that there was no current pathology to render a diagnosis of any right shoulder disorder.  However, since that time, the Veteran has submitted a September 2014 Disability Benefits Questionnaire (DBQ) from an examiner showing diagnoses of right rotator cuff tendonitis and right acromioclavicular joint osteoarthritis.  Nevertheless, the evidence still does not include a medical opinion addressing the etiology of these disorders.  Therefore, the Board finds that a medical opinion is needed.

Similarly, the Veteran has asserted that he injured his back in service and experienced back spasms in 1996.  He has also claimed that he has a back disorder that is secondary to his service-connected left foot disability.  The July 2009 QTC examiner determined that there was no pathology to render any diagnosis of a thoracolumbar spine disorder, yet the September 2014 DBQ examiner diagnosed him with facet joint arthropathy and degenerative disc disease.  Thus, a medical opinion is also needed to address the etiology of these disorders.

The Veteran's service treatment records also show that he underwent diagnostic testing of the right great toe in December 1993because he presented with significant jam injuries two years earlier and still had recurring pain.  Diagnostic results showed the bones of the right foot were within normal limits and no abnormality of the right great toe was seen.  He has also asserted that he currently has a right foot disorder that is secondary to his service-connected left foot disability.  The July 2009 QTC VA examiner found no current diagnosis; however, in light of the Veteran's additional contentions of record since filing his June 2009 claim and the July 2009 VA examination report, the Board finds that an additional VA examination should be afforded to determine the nature and etiology of any current right foot disorder.

The Board also finds that an additional examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left foot disability.  The July 2009 QTC examination revealed no painful motion of the left foot; however, the October 2014 private DBQ report for the left foot revealed worsened symptomatology, to include shooting pains in the left arch, functional impairment and loss, and marked deformity and pronation of the left foot.  In addition, the Veteran reported complaints of increased worsening of the left foot in the February 2011 VA Form 9 and at the July 2014 Board hearing.  

Lastly, the Board notes that there appear to be outstanding treatment records that may be relevant to these claims.  In this regard, the Veteran testified at the July 2014 hearing that he has received private treatment at Camp Bullis, Fort Sam, Wilford Hall, and the South Texas Foot Institute.  Records from these facilities are not associated with the claims file.  Thus, on remand, the AOJ should attempt to secure these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims.  The letter should specifically notify him of the evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder, low back, right foot, and left foot.  A specific request should be made for records from Camp Bullis, Fort Sam, Wilford Hall, and the South Texas Foot Institute.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the private DBQ reports.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right shoulder disorder that manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the private DBQ reports.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a low back disorder that manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the low back disorder was either caused by or permanently aggravated by the service-connected left foot disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right foot disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the private DBQ reports.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right foot disorders, including any disorder involving the right great toe.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was either caused by or permanently aggravated by the service-connected left foot disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative changes of the left.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the private DBQ reports.

It should be noted that the Veteran is competent to attest to observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disorders.  In particular, he or she should address the rating criteria for foot disabilities.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




